Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 8, 14 are independent.  File date is 8-2-2021.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


3.        Initially it should be noted that the present application is a continuation application of application 16/985044, now Patent No. 11,082,247, having the same inventive entity.  The 
           Claims 1 - 20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. 11,082,247.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 1, 8, 14 of the instant application (17/391422) are almost the same as Patent (11,082,247) Claims 1, 8, 15.  Claim 1 of the 11,082,247 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 1, 8, 14 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 17/391422
Claim 1

Patent (11,082,247)
Claim 1
“receive an input associated with a first group-based communication channel of a group-based communication system, wherein the input comprises selecting a graphical identifier to associate the graphical identifier with a messaging communication displayed in the first group-based communication channel”
“establish an association between a graphical identifier and a first channel of a plurality of group-based communication channels; display a group-based messaging communication in a second group-based communication channel” and “

“in response to receiving the input, associate the messaging communication in a second group-based communication channel, wherein the second group-based 
group-based messaging communication in a second group-based communication channel” and “receive a user input in the second group-based communication channel, wherein the user input comprises selecting the graphical identifier to associate the graphical identifier with the messaging communication” and “in response to receiving the user input, display the messaging communication in the first channel”



Claim Rejections - 35 USC § 102  
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.        Claims 1 - 3, 5 - 16, 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US Patent No. 7,426,540).     	

Regarding Claims 1, 14, Matsumoto discloses an apparatus comprising at least a processor, and a memory associated with the processor having computer instructions therein and a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device to perform operations, with the computer instructions configured to:
a)  receive an input associated with a first group-based communication channel of a group-based communication system, wherein the input comprises selecting a graphical identifier to associate the graphical identifier with a messaging communication 
b)  in response to receiving the input, associate the messaging communication in a second group-based communication channel, wherein the second group-based communication channel is associated with the graphical identifier. (Matsumoto col 8, ll 19-21: if a “keyword” is designated in sending conditions (correlation information), messages that include the indicated “keyword” are also sent to a corresponding destination channel; col 8, ll 3-8: display format is the format when visually outputting the sending conditions; if display format is not indicated, the indicated sending conditions are displayed as is)  

Furthermore, Matsumoto discloses wherein a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device having a display, cause the electronic device to perform operations. (Matsumoto col 18, ll 57-58: storage medium storing program that executes previously described inventive method; executing program modules perform designated functions) 

Regarding Claims 2, 9, 15, Matsumoto discloses the apparatus of claim 1 and the method of claim 8 and the non-transitory computer-readable storage medium of claim 14, wherein associating the messaging communication in a second group-based communication channel comprises displaying the messaging communication in the second group-based communication channel. (Matsumoto col 7, ll 42-50: IRC server manages channel information for each channel in the channel DB; col 8, ll 19-21: if a “keyword” is designated in sending conditions (sending channel), messages that include the  indicated “keyword” are also sent to a corresponding destination channel; col 8, ll 3-8: display format is the format when visually outputting the sending conditions; if display format is not indicated (not previously associated), the indicated sending conditions are displayed as is)   

Regarding Claims 3, 10, 16, Matsumoto discloses the apparatus of claim 1 and the method of claim 8 and the non-transitory computer-readable storage medium of claim 14, wherein the computer instructions are configured to:
a)  receive a channeling request that is configured to move between the first group-based communication channel and the second group-based communication channel after associating the messaging communication in the second group-based communication channel; (Matsumoto col 7, l 63 - col 8, l 3: IRC server has a condition table and a hop table for each channel as channel correlation information; condition table correlates and stores the name of a destination channel where messages from a first channel are sent; sending conditions designated as (1) don’t send, (2) send all, (3) keyword, and (4) 
b)  in response to receiving the channeling request, render the first group-based communication channel instead of associating the second group-based communication channel. (Matsumoto col 7, ll 42-50: IRC server broadcasts messages from each IRC client to other IRC clients (request information, receiver channel, communication association) within a channel; manages channel information for each channel in the channel DB)     

Regarding Claims 5, 11, 18, Matsumoto discloses the apparatus of claim 1 and the method of claim 8 and the non-transitory computer-readable storage medium of claim 14, wherein the computer instructions are configured to, when executed by the processor, cause the apparatus to:
a)  prior to receiving an input associated with a first group-based communication channel of a group-based communication system, receive a second user input associating the graphical identifier with the messaging communication; and b) forego associating the messaging communication in the first channel in response to receiving the second user input. (Matsumoto col 7, l 63 - col 8, l 3: IRC server has a condition table and a hop table for each channel as channel correlation information; condition table correlates and stores the name associated with a destination channel where messages from a first channel are sent (second channel); sending conditions designated as (1) don’t send, (2) send all, (3) keyword, and (4) nickname); col 8, ll 44-51: when the number of hops falls 

Regarding Claims 6, 12, 19, Matsumoto discloses the apparatus of claim 1 and the method of claim 8 and the non-transitory computer-readable storage medium of claim 14, wherein the computer instructions are configured to, when executed by the processor, further cause the apparatus to: display the messaging communication in the second group-based communication channel if the messaging communication is not previously associated in the second group-based communication channel. (Matsumoto col 8, ll 3-8: display format is the format when visually outputting the sending conditions; if display format is not indicated (not previously associated), the indicated sending conditions are displayed as is)    

Regarding Claims 7, 13, 20, Matsumoto discloses the apparatus of claim 1 and the method of claim 8 and the non-transitory computer-readable storage medium of claim 15, wherein the computer instructions are configured to, when executed by the processor, further cause the apparatus to:
a)  receive a plurality of group-based messaging communications to one or more of a plurality of group-based communication channels other than the second group-based communication channel; (Matsumoto col 7, ll 42-50: IRC server broadcasts messages from each IRC client to other IRC clients (receiver channel, communication association) within a channel; manages channel information for each channel in the channel DB; col 8, ll 19-21: if a “keyword” is designated in sending conditions (sending channel), 
b)  receive a plurality of inputs associating the graphical identifier with a plurality of selected messaging communications of the group-based messaging communications; and c) in response to receiving the plurality of inputs, associate each of the plurality of selected messaging communications in the second group-based communication channel. (Matsumoto col 8, ll 19-21: if a “keyword” is designated in sending conditions (correlation information), messages that include the indicated “keyword” are also sent to a corresponding destination channel; (channel associated to group identification utilizing input information))

Regarding Claim 8, Matsumoto discloses a computer-implemented method comprising:
a)  detecting an input associated with a messaging communication in a first group-based communication channel of a group-based communication system, wherein the input is a graphical identifier that is configured with a predetermined action; (Matsumoto col 7, ll 42-50: IRC server broadcasts messages from each IRC client to other IRC clients (a receiver channel, communication association) within a channel; manages channel information for each channel in the channel DB; col 8, ll 3-8: display format is the format when visually outputting the sending conditions; if display format is not indicated, the indicated sending conditions are displayed as is; (detect input analogous to receiving an input); (channeling association configured to perform a predetermined action such as establishing a communication connection)) and
    

Claim Rejections - 35 USC § 103  
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Andreev et al. (US PGPUB No. 20160285799).

Regarding Claims 4, 17, Matsumoto discloses the apparatus of claim 1 and the non-transitory computer-readable storage medium of claim 14, wherein information displayed indicating movement between a first state and a second state when rendered within the selected group-based communication interface. (Matsumoto col 9, ll 60-64: new channel designated as #meeting is created and set as the destination channel; when channel name is set in the 

Matsumoto does not explicitly disclose movement between a first state and a second state through a series of images (i.e. a transition of images). 
However, Andreev discloses wherein the graphical identifier is animated to illustrate movement between a first state and a second state through a series of images when rendered. (Andreev ¶ 051, ll 14-17: status of animated icon is updated by a transition of the icon to a quiescent or static state; (icon transitions from an animated (action, movement) icon to a static icon))     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsumoto-Chang for movement between a first state and a second state through a series of images as taught by Andreev. One of ordinary skill in the art would have been motivated to employ the teachings of Andreev for the benefits achieved from the flexibility of a system that enables communicating a need for action on the part of a user, every time user reviews a particular conversation, user is reminded that the performance of a particular action is required. (Andreev ¶ 051, ll 4-11)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                       3-26-2022Primary Examiner, Art Unit 2452